Per Curiam.
While the court has limited power to review the judgment exercised by the Superintendent of Banks, it may, in a proper case, disapprove of his acts. (Matter of Broderick, 235 App. Div. 281.) Here the Superintendent did not exceed his authority or abuse the discretion vested in him.
It follows, therefore, that the order should be affirmed, with twenty dollars costs and disbursements.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Order granting motion of the Superintendent of Banks of the State of New York, as liquidator, on behalf of plaintiff, to compromise action and settle the claim set forth in the complaint for the sum of $32,500 and to fix the lien of appellant at ten per cent of the said sum of $32,500 to be received in settlement, to wit, the sum of $3,250, together with $30.15 for legal .disbursements, and for other relief, unanimously affirmed, with twenty dollars costs and disbursements.